EXHIBIT 10.16

THIRD AMENDMENT TO LEASE AGREEMENT

     THIS THIRD AMENDMENT TO LEASE AGREEMENT (the “Third Amendment”), is made
this 3rd day of June, 2008, by 3280 PEACHTREE I LLC (as “Landlord”) and AMERICAN
TELECONFERENCING SERVICES, LTD. D/B/A PREMIERE GLOBAL SERVICES (as “Tenant”).

W I T N E S S E T H:

     WHEREAS, Landlord and Tenant did enter into that certain Lease Agreement,
dated as of October 28, 2005 (the “Original Lease”), for space (consisting of
all of the 9th floor, containing 23,684 square feet of Rentable Floor Area) in
that certain building located at 3280 Peachtree Road, Atlanta, Georgia (the
“Building”), as such space is more particularly described in the Original Lease
(the “Demised Premises”).

     WHEREAS, Landlord and Tenant did enter into that certain First Amendment to
Lease Agreement, dated as of July 31, 2006 (the “First Amendment”).

     WHEREAS, Landlord and Tenant did enter into that certain Second Amendment
to Lease Agreement, dated as of March 15, 2007 (the “Second Amendment”).

     WHEREAS, the Original Lease, as modified by the First Amendment and Second
Amendment, is herein collectively referred to as the Lease.

     WHEREAS, Landlord and Tenant desire to modify and amend the Lease, in the
manner and for the purposes herein set forth.

     NOW, THEREFOR, for and in consideration of the mutual premises, and for Ten
and No/100 Dollars ($10.00) and other good and valuable consideration, paid by
the parties hereto to one another, the receipt and sufficiency of which are
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

     1. Defined Terms. All capitalized terms not defined herein shall have the
same meaning as set forth in the Lease.

     2. Increase in Size of Demised Premises. Landlord hereby leases and rents
to Tenant and Tenant hereby leases and rents from Landlord, an additional 7,818
square feet of Rentable Floor Area on the eighth (8th) floor of the Building
(the “8th Floor Expansion Space”), known as “Suite 820”, as shown on Exhibit
“A”, attached hereto and by this reference incorporated herein. The square feet
of Rentable Floor Area of the Demised Premises, which was 23,684 square feet of
Rentable Floor Area, shall be, from and after the “8th Floor Commencement Date”
(as that term is herein defined), 31,502 square feet of Rentable Floor Area. The
8th Floor Expansion Space shall be

--------------------------------------------------------------------------------

and be deemed to be a part of the Demised Premises leased under the Lease, on
the terms set forth therein, except to the extent of the specific terms as set
forth in this Third Amendment.

     3. Base Rental Due from Tenant. (a) Base Rental shall be due from Tenant,
and Tenant hereby covenants and agrees to pay Base Rental, as follows:

          (a) For the 8th Floor Expansion Space, containing 7,818 square feet of
Rentable Floor Area 


8th Floor Commencement Date - August 31, 2009
$23.75 per square foot of Rentable Floor Area
September 1, 2009 - August 31, 2010
$24.40 per square foot of Rentable Floor Area
September 1, 2010 - August 31, 2011
$25.07 per square foot of Rentable Floor Area
September 1, 2011 - August 31, 2012
$25.76 per square foot of Rentable Floor Area
September 1, 2012 - August 31, 2013
$26.47 per square foot of Rentable Floor Area
September 1, 2013 - August 31, 2014
$27.20 per square foot of Rentable Floor Area
September 1, 2014 - August 31, 2015
$27.95 per square foot of Rentable Floor Area
September 1, 2015 - August 31, 2016
$28.72 per square foot of Rentable Floor Area
September 1, 2016 - August 31, 2017
$29.51 per square foot of Rentable Floor Area
September 1, 2017 - August 31, 2018
$30.32 per square foot of Rentable Floor Area


          (b) For the original Demised Premises, containing 23,684 square feet
of Rentable Floor Area


August 1, 2014 - July 31, 2015
$25.40 per square foot of Rentable Floor Area
August 1, 2015 - July 31, 2016
$26.10 per square foot of Rentable Floor Area
August 1, 2016 - July 31, 2017
$26.82 per square foot of Rentable Floor Area
August 1, 2017 - July 31, 2018
$27.56 per square foot of Rentable Floor Area
August 1, 2018 - August 31, 2018
$28.32 per square foot of Rentable Floor Area


          (c) So long as no Event of Default then exists, no Base Rental shall
be due from Tenant for the 8th Floor Expansion Space, for the first three (3)
months after the 8th Floor Commencement Date.

     4. Additional Rental. Tenant’s Additional Rental and Tenant’s Forecast
Additional Rental shall be charged to and be due and payable from Tenant with
respect to the 8th Floor Expansion Space and the Demised Premises leased under
the Lease, for the Term Addition, on the same terms and conditions as is set
forth in the Lease.

 

 

--------------------------------------------------------------------------------

     5. Tenant Improvement Allowance and Other Improvements. (a) Landlord shall
provide to Tenant an allowance for the 8th Floor Expansion Space of Forty-Five
and No/100 Dollars ($45.00) per square foot of Rentable Floor Area therein, or
$351,810.00 in the aggregate (the “8th Floor Expansion Space Allowance”). The
8th Floor Expansion Space shall be delivered to Tenant in its “as is, where is”
condition (except that Landlord shall cause such space to be in compliance with
any applicable laws, codes, regulations and ordinances and shall cause any
electrical, life safety, plumbing, heating, ventilation and cooling systems
serving the 8th Floor Expansion Space to be in good working order), in lieu of
the condition set forth in the work letter attached as Exhibit “D” to the
Original Lease (the “Original Work Letter”). Tenant’s build out of and
improvements of the 8th Floor Expansion Space shall be performed in accordance
with and subject to the terms of the Original Work Letter. The 8th Floor
Expansion Space Allowance shall be paid to Tenant within thirty (30) days after
Tenant has presented to Landlord reasonable evidence of (a) any hard or soft
costs incurred by Tenant and relating to improvements or alterations made or
being made to the Demised Premises (including, but not limited to, the 8th Floor
Expansion Space or any other portion of the Demised Premises in the Building),
including, but not limited to, any such costs incurred prior to the date of this
Third Amendment, or (b) any hard or soft costs incurred by Xpedite Systems, LLC,
with respect to any Building space leased by Xpedite Systems, LLC, including but
not limited to, any such costs incurred prior to the date of this Third
Amendment, or (c) any costs incurred by Tenant or Xpedite Systems, LLC, for
wiring or telecommunications installation, or (d) any costs incurred by Tenant
for furniture for the 8th Floor Expansion Space (but, with respect to this item
(d), no more than $70,362.00 may be allocated to and used for furniture in the
8th Floor Expansion Space). Tenant shall have the right to require payments of
the 8th Floor Expansion Space Allowance on a monthly basis.

          (b) Landlord shall also provide an additional allowance of $236,840
for work performed or to be performed by Tenant on the original Demised Premises
(the “Additional Allowance”). The Additional Allowance shall be paid to Tenant
within thirty (30) days after Tenant has presented to Landlord reasonable
evidence of (a) any hard or soft costs incurred by Tenant and relating to
improvements or alterations made or being made to the Demised Premises
(including, but not limited to, the 8th Floor Expansion Space or any other
portion of the Demised Premises in the Building), including, but not limited to,
any such costs incurred prior to the date of this Third Amendment, or (b) any
hard or soft costs incurred by Xpedite Systems, LLC, with respect to any
Building space leased by Xpedite Systems, LLC, including but not limited to, any
such costs incurred prior to the date of this Third Amendment, or (c) any costs
incurred by Tenant or Xpedite Systems, LLC, for wiring or telecommunications
installation, or (d) any costs incurred by Tenant for furniture for the 8th
Floor Expansion Space (but, with respect to this item (d), no more than
$47,368.00 may be allocated to and used for furniture in the 8th Floor Expansion
Space). Tenant shall have the right to require payments of the Additional
Allowance on a monthly basis.

          (c) Tenant shall, at Tenant’s sole cost and expense, run such lines
and pipes as are required so that Tenant can install, subject to and as limited
by applicable law, at Tenant’s sole cost, a washer and dryer, in a location
within the Demised Premises to be provided by Tenant, but the location and
methods of installation of lines and pipes and the washer and dryer shall be
subject to Landlord’s reasonable consent, and shall otherwise subject to the
terms of the Lease and the

--------------------------------------------------------------------------------

Original Work Letter (but there shall be no fee due to Landlord as a part of the
installation or consent to the installation of the washer or dryer). The washer
must be placed in a tub with a drain and the dryer must be a condensor clothes
dryer such that no heat and no moisture shall be exhausted within the Building,
as no exterior ventilation for such dryer is or will be permitted. The amount of
water use associated with the washer shall be sub-metered, using a sub-meter to
be paid for by Tenant, and Tenant shall pay for any water use by said washer,
within the time periods for payment required under the Lease. To the extent that
the electrical loads required to properly operate such washer and dryer exceed
the Building standard electrical loads, then electrical usage of such shall also
be separately metered using a sub-meter paid for by Tenant, with Tenant also
paying for any extra electrical use associated with such washer and dryer,
within the time periods for payment required under the Lease. Tenant must
include the design and method for the tie-in to the Building plumbing system
within Tenant’s proposed tenant improvement drawings, for Landlord’s consent.
All costs of water and electricity that are to be paid by Tenant pursuant to
this subsection (c) shall be paid at the actual rate charged by the applicable
utility provider, without markup by Landlord.

     6. Term and Term Extension. (a) The Lease Term for the 8th Floor Expansion
Space shall be ten (10) years, more or less, commencing on the “8th Floor
Commencement Date” (as that term is herein defined) and ending, unless sooner
terminated, extended or renewed in accordance with the terms of the Lease, on
August 31, 2018. The 8th Floor Commencement Date shall be the earliest date to
occur of (i) the date Tenant occupies the 8th Floor Expansion Space for the
conduct of Tenant’s business; or (ii) September 1, 2008 (provided, however, such
September 1 date shall be extended one day for each day that the completion of
Tenant’s improvements and alterations to the 8th Floor Expansion Space is
delayed beyond September 1, 2008, by any act or omission of Landlord or its
agents, contractors or employees (and Tenant provides notice to Landlord of the
existence and nature or cause of any such delay, on a reasonably prompt basis).
Tenant shall and hereby covenants and agrees to deliver plans and specifications
for the 8th Floor Expansion Space, sufficient to obtain a building permit and
commence work therein, to Landlord, on or before June 30, 2008.

          (b) The Lease Term for the Demised Premises leased under the Lease is
extended from July 31, 2014, by forty-nine (49) months (the “Term Addition”), so
that it shall continue through August 31, 2018, unless sooner terminated in
accordance with the terms of the Lease. This Term Addition shall not be deemed
to be or constitute an election by Tenant to exercise an “Extended Term”, as
described in Article 56 of the Original Lease.

     7. Parking; Parking Permits. With and as a part of the lease by Tenant of
the 8th Floor Expansion Space, Tenant shall be entitled to be provided up to an
additional fifteen (15) Parking Permits, for the area of the Building Parking
Facilities with unreserved, unmarked parking spaces. Such Parking Permits shall
be provided at the prices established and otherwise under the terms of Article
55 of the Lease. Tenant shall have until September 30, 2008, to elect whether it
will exercise the right to use any or all of such additional Parking Permits.
After September 30, 2008, Tenant’s rights to use such additional Parking Permits
shall be governed by Article 55(a)(iii) of the Lease.

--------------------------------------------------------------------------------

     8. Potential Expansion of Demised Premises. Landlord hereby covenants and
agrees to commence and pursue negotiations with the tenant currently located on
the 8th floor of the Building, Atlanta Series of Lockton Companies, Inc.
(“Lockton”), to relocate Lockton’s premises from said 8th floor, to accommodate
certain expansion needs of Tenant. If Landlord is able to reach written
agreement with Lockton to relocate Lockton’s premises on a commercially
reasonable basis on or before November 1, 2008, Landlord shall provide Tenant
notice of such (the “Relocation Notice”) to Tenant, on terms and conditions
which are satisfactory to Landlord, and Tenant shall and hereby covenants and
agrees to lease the following additional space in the Building:

    Premises: Approximately 15,866 rentable square feet in Suite 800, being the
balance of the 8th floor of the Building (being the space leased by Lockton (the
“Lockton Space”).     Delivery Date: Between September 1, 2009 and December 31,
2009. On the Delivery Date, Landlord shall deliver the Lockton Space to Tenant
in the following condition: (a) with all electrical, life safety, plumbing,
heating, ventilation and cooling systems serving the Lockton Space being in good
working order, (b) free of tenancies, (c) free of any wiring, cables and related
equipment that Tenant has not elected to remain in the Lockton Space, and (d) in
compliance with all applicable laws, codes, regulations and ordinances, but
otherwise in the same condition as such Lockton Space is in as of the date of
this Third Amendment.     Rental Commencement Date: The earlier of (i) ninety
(90) days after the Delivery Date or (ii) occupancy by Tenant for business
purposes     Lease Expiration Date: The earlier of (a) Ten (10) years after
Rental Commencement Date, or (b) the date that the Lease Term would otherwise
expire (i.e., August 31, 2018, subject to extensions and renewals).     Base
Rental Rate: $24.40 per rentable square foot for the 15,866 square feet of
Rentable Floor Area on the 8th floor. Beginning August 1, 2010 and every 12
months thereafter, the Base Rental Rate shall escalate 2.75%.     Additional
Rental: Same as existing Lease.     Tenant Improvement Allowance: Landlord shall
provide $15.00 per square foot of Rentable Floor Area ($237,990.00), for
improvements to the Lockton Space. Subject to the terms of the paragraph
entitled “Delivery Date” above, this Lockton Space shall be delivered in its “as
is” condition.     Guaranty: By Premiere Global Services, Inc.

Upon the Relocation Notice by Landlord, Tenant shall be bound to lease the
Lockton Space, upon the terms set forth above. Landlord and Tenant shall enter
into a lease or lease amendment,

--------------------------------------------------------------------------------

reflecting and evidencing the terms of the option, but the failure to enter into
any such agreement shall not eliminate or limit Tenant’s obligations with
respect to the Lockton Space.

     9. Right of First Offer. Subject to the existing rights and the continued
right of (and to continue) occupancy of the tenants (and such tenant’s
successors in interest) currently leasing space on the seventh (7th) and
eleventh (11th) floors of the Building, and any portion of the eighth (8th)
floor of the Building not leased by Tenant, so long as there does not exist a
default (beyond any applicable notice and cure period) by Tenant hereunder,
Landlord hereby grants Tenant a right of first offer as to the space on the
seventh (7th) and eleventh (11th) floors of the Building, and any portion of the
eighth (8th) floor of the Building not leased by Tenant, on the following terms
and conditions:

          (a) At such time as Landlord desires to offer for lease or enter into
a lease with respect to any portion of the Right of First Offer Space (such
portion being referred to herein as the “Offered Space”), Landlord shall provide
Tenant a notice (“Landlord’s Notice of Interest”).

          (b) The deadline for Tenant to exercise its right to lease the Offered
Space (the “Exercise Deadline”) shall be thirty (30) days from the receipt of
Landlord’s Notice of Interest.

          (c) If Tenant timely exercises this right of first offer, Tenant shall
lease all of the Offered Space offered by Landlord in Landlord’s Notice of
Interest, and on the terms and conditions as follows: (1) if Tenant elects to
lease the Offered Space on or before November 1, 2008, Tenant shall lease the
Offered Space on the same terms and conditions as applicable to the 8th Floor
Expansion Space (except that the applicable tenant allowance shall be equal
either to (x) the 8th Floor Expansion Space Allowance, if the Offered Space in
question has not previously been improved for occupancy by a tenant, or (y)
$15.00 per square foot of Rentable Floor Area, if the Offered Space in question
has previously been improved for occupancy by a tenant, in either case
multiplied by a fraction, the numerator of which is the number of months
remaining in the Lease Term and the denominator of which is 120); (2) the rent
commencement date shall be ninety (90) days (if the Offered Space is 10,000
square feet of Rentable Floor Area or less), and one hundred fifty (150) days if
the Offered Space is more than 10,000 square feet of Rentable Floor Area), after
Landlord delivers the Offered Space to Tenant with all electrical, life safety,
plumbing, heating, ventilation and cooling systems serving the Lockton Space
being in good working order, free of tenancies, free of any wiring, cables and
related equipment that Tenant has not elected to remain, and in compliance with
all applicable laws, codes, regulations and ordinances, and (3) if Tenant elects
to lease the Offered Space after November 1, 2008, the applicable Base Rental
rate shall be the Market Base Rental Rate (as calculated pursuant to Section
56.3 of the Lease). If Landlord and Tenant are not able to agree upon the Market
Base Rental Rate within thirty (30) days after Tenant exercises the right of
first offer, the Market Base Rental Rate shall be determined pursuant to the
arbitration procedures in Section 56.3 of the Lease. Landlord and Tenant shall
enter into a new lease or an amendment to this Lease with respect to the Offered
Space containing terms and conditions contemplated hereby.

--------------------------------------------------------------------------------

          (d) If Tenant does not deliver its notice of intent to lease the
Offered Space on or before the Exercise Deadline, or elects in such notice not
to lease the Offer Space, then this right of first offer to lease the Offered
Space will lapse and be of no further effect and Landlord will have the right to
lease the Offered Space to any third party; provided, however, if Landlord has
not entered in a written lease or lease amendment, as applicable, for the
Offered Space to a third party within one hundred eighty (180) days after Tenant
has elected not to, or has been deemed to have elected not to, lease the Offered
Space, then this right of first offer will once again apply to the Offered
Space.

     10. Consent of Guarantor. Tenant shall cause the guarantor of the Original
Lease to execute and deliver to Landlord the Acknowledgement, Consent and
Reaffirmation of Guarantor of Lease, attached hereto as Exhibit “B”, by this
reference incorporated herein, with the execution and delivery of this Third
Amendment. The delivery of this document is a material inducement to Landlord,
without which Landlord would not have executed and delivered this Third
Amendment.

     11. Brokers. COUSINS PROPERTIES INCORPORATED (“CPI”) REPRESENTED LANDLORD
IN THIS TRANSACTION. COLLIERS CAUBLE (“CC”) REPRESENTED TENANT IN THIS
TRANSACTION. CPI AND CC ARE ENTITLED TO A LEASING COMMISSION FROM LANDLORD BY
VIRTUE OF THIS THIRD AMENDMENT, WHICH LEASING COMMISSION SHALL BE PAID BY
LANDLORD TO SAID BROKERS IN ACCORDANCE WITH THE TERMS OF SEPARATE AGREEMENTS
BETWEEN LANDLORD AND CPI AND CC, RESPECTIVELY. Tenant hereby authorizes
Broker(s) and Landlord to identify Tenant as a tenant of the Building and to
state the amount of space leased by Tenant in advertisements and promotional
materials relating to the Building. Tenant represents and warrants to Landlord
that (except with respect to any Broker[s] identified hereinabove) no broker,
agent, commission salesperson, or other person has represented Tenant in the
negotiations for and procurement of this Third Amendment and that (except with
respect to any Broker[s] identified hereinabove) no commissions, fees, or
compensation of any kind are due and payable in connection herewith to any
broker, agent, commission salesperson, or other person as a result of any act or
agreement of Tenant. Tenant agrees to indemnify and hold Landlord harmless from
all loss, liability, damage, claim, judgment, cost or expense (including
reasonable attorneys’ fees and court costs) suffered or incurred by Landlord as
a result of a breach by Tenant of the representation and warranty contained in
the immediately preceding sentence or as a result of any claim for any fee,
commission or similar compensation with respect to this Lease made by any
broker, agent or finder (other than the Broker[s] identified hereinabove)
claiming to have dealt with Tenant, whether or not such claim is meritorious.
Landlord represents and warrants to Tenant that (except with respect to any
Broker[s] identified hereinabove) no broker, agent, commission salesperson, or
other person has represented Landlord in the negotiations for and procurement of
this Third Amendment and that (except with respect to any Broker[s] identified
hereinabove) no commissions, fees, or compensation of any kind are due and
payable in connection herewith to any broker, agent, commission salesperson, or
other person as a result of any act or agreement of Landlord.

     12. No Other Modifications. Except as expressly modified herein, the Lease
shall remain in full force and effect and, as modified herein, is expressly
ratified and confirmed by the

--------------------------------------------------------------------------------

parties hereto. There is no default, event of default or failure to comply with
the terms of the Lease by either party hereto.

     13. Legal Representatives, Successors and Assigns. This Third Amendment
shall be binding upon and shall inure to the benefit of Landlord and Tenant and
their respective legal representatives, successors and assigns.

     14. Georgia Law. This Third Amendment shall be construed and interpreted
under the laws of the State of Georgia.

     15. Time of Essence. Time is of the essence of this Third Amendment.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as
of the day, month and year first above written.

 

    “LANDLORD”:     3280 PEACHTREE I LLC, a Georgia limited liability company

           By: Cousins Properties Incorporated,     a Georgia corporation,    
Member     By: /s/ John S. McCall

--------------------------------------------------------------------------------

    Its: SVP

--------------------------------------------------------------------------------

              (CORPORATE SEAL)


 

    “TENANT”:       AMERICAN TELECONFERENCING SERVICES, LTD.   D/B/A PREMIERE
GLOBAL SERVICES

 

  By: /s/ Scott Askins Leonard

--------------------------------------------------------------------------------

  Name: Scott Askins Leonard

--------------------------------------------------------------------------------

  Title: SVP-Legal

--------------------------------------------------------------------------------

        Attest: /s/ Anne E. Jacobs

--------------------------------------------------------------------------------

  Name: Anne E. Jacobs

--------------------------------------------------------------------------------

  Title: Sr. Paralegal

--------------------------------------------------------------------------------

          (CORPORATE SEAL)


--------------------------------------------------------------------------------